ENE




Col. Laurence T. Ayres
Executive Assistant
Emergency Resources Planning Committee
Austin, Texas
                              Opinion No. C-455
                              Re: Does the Governor, in time
                                  of national emergency,have
                                  the authority to direct the
                                  implementationof the sub-
                                  mitted Emergency Resources
                                  Management Plan. If not,
                                  what legislationwill be
                                  necessary to give him the
                                  authority, and allied
Dear Sir:                         questions.
          We are in receipt of your letter requesting an opinion
on the questions as hereinafter set out. The first portion of
your letter reads as follows:
         “Enclosedherewith is a preliminary draft of
    a portion of the Emergency Resources Management Plan
    for the State of Texas as developed by a committee
    appointed by the Governor. This plan, in its
    entirety and upon completion,will be the resulting
    product of a contract between the Federal Government,
    representedby the Office of Rmergency Planning,
    and the State of Texas, ‘ColonelHomer Garrison, Jr.,
    by directive,representingthe Governor.
          “This draft is submitted to your office for
     study and opinion relative to certain assumptions
     and authorities. Specifically,the following are
     a few of the questions raised by the committee:
          “1. Does the Governor, in time of national
     emergency, have the authority to direct the
     implementationof this plan? If not, what legis-
     lation will be necessary to give him the authority?


                           -2162-
Col. Laurence T. Ayres, page 2 (C-455)


         "2. Does the Governor have authority to
    direct certain State agencies to assume respon-
    sibilities under the provisions of this plan -
    planning responsibilitiesduring peace, operating
    responsibilitiesduring emergency.
         “3. What additional authorities (Annex A)
    are applicable?
         “4.  Does the Covernor have or does he have
    to have authorit to create a State Executive
    Reserve (Annex E3 ?"
          The introductionto this preliminary draft sets out
the overall State policies which are to be followed in the
event of nuclear attack and is a plan that includes organiza-
tional and staffing arrangementsfor central coordinationand
policy direction to State governmentalorganizations,with
emergency assignments in particular resource fields.
          It is noticed in your introductionthe following:
         "Although it is conceivable,it is improbable
    that the Emergency Resource Management Plan will be
    implementedwithout the State first being under the
    operationalprovisions of the State of Texas Civil
    Defense Operational Survival Plan, under which,
    upon warning of attack, citizens of the State occupy
    shelters. Following emergence from shelter, local
    governments take actions directed in the State of
    Texas Civil Defense OperationalSurvival Plan and
    local civil defense plans and additionallyinsure
    conservationof available local resources. . . .'I
         The above portion of the introductionis set out for
informationpurposes.
          From our reading and study of the plans which have
been submitted, together with your questions, it is ascertained
that the overall purpose of such plans, is the handling of our
resources in time of emergency and to have some governmental
agency, individualor group of individuals that will be respon-
sible in carrying out this plan.
          To answer your questions as set out in your letter,
we must look to the statute governing civil defense, which is
Article 6889-4, Vernon's Civil Statutes.


                           -2163-
Col. Laurence T. Ayree, page 3 (C-455)


          The caption of House Bill 784, Acts 1951, 52nd Deg.
p. 529, Ch. 311, which is codified by~vernon as Article 6889-4,
states in part:
         'An Act relating to the developmentof a civil
    defense and disaster relief plan for this State and
    its political subdivisions;granting necessary
    powers to State and local govrernmentsof this State
    to cope with emergencies threateninglife and
    property within the State; . . .II(Emphasisadded)
Section 2 states:
          ?he Governor shall provide for the organization
     andcoordination of a program of civil defense and
     disaster relief adequate to'protect life and property
     in this State in case of natural disaster, enemy
     action, or the threat thereof.
          'He m+y establish by executive proclamationa
     State Defense and Disaster Relief Council, consisting
     of the representativesof such State agencies,
     departments,and institutionsof the State whose
     legal functions relate to importantphases of this
     activity and representativesof public or quasi-
     public relief organizations)tand who may be
     designatedby the Governor.
Section 3 states:
          "The Cover-nor,or upon his designation,the
     State Defense and Disaster Relief Council, may
     issue,,within the limits of constitutionalpower,
     such directives and executive orders as may be
     necessary to effectuate the purpose of this Act,
     which directives shall be filed in the office of
     the Secretary of State and shall receive widespread
     publicity and notice unless such notice will be of
     aid and comfort to the enemy."
Section 4 states in part:
          "The Governor, or upon his designation,the
     State Defense and Disaster Relief Council,%s further
     authorized and empowered:
          ”
              .   .   *


          "(b) To provide for the organizationand
                            -2164-
Col. Laurence T. Ayres, Page 4 (C-455)


    operation of Mobile Support Units for use by
    him in dispatchingoutside aid to stricken areas;
          "(c) To,coordinate the negotiation.ofcivil
     defense mutual aid agreementsbetween political
     subdivisionsof the State and to direct, if neces-
     sary, the coordinationof civil defense activity
    sunder such agreements;
         "(d) Through appropriateState agencies and
    State Disaster District Control Centers to direct
    evacuation plans and operations;
         "(e) To prescribe uniform signals, warnings,
    alerts, credentials,insignia, and civil defense
    operationalplans throughout the State and to
    provide for dim outs or other precautionary
    measures deemed necessary to prevent or minimize
    loss of life or injury to persons or property
    from enew action or other catastropheor the
    threat thereof;
         1,
          . . .' (Emphasisadded)
Section a states:
           "In carrying out the provisions of this Act,
    the Governor and the executive officers or
    governing bodies of the political subdivisionsof
    the State are authorized to utilize the services,
    equipment, supplies and facilitiesof existing
    departments,offices, and agencies of the State
    and of the political subdivisionsthereof to the
    maximum extent practicable,and the officers and
    personnel of all such departments,offices, and
    agencies   are directed to cooperate with and
    extend such services and facilities to the
    Governor and to the civil defense organization
    of the State upon request."
Section 10 states:
         "It shall be the duty of every organization
    for civil defense establishedpursuant to this Act
    and of the officers thereof to execute and enforce
    such orders, rules and regulationsas may be made
    by the Governor and/or the State Defense and
    Disaster Relief Council, under authority of this
    Act."
                           -2165-
Col. Laurence T. Ayres, page 5 (C- 455)


          There have been no'cases construing the above mentioned
statute and therefore;this opinion is based upon our construction
of the statute; togetherwith the'plans as submitted.
          In answering your first question, under Article 6889-4,
we are of the opinion that the Governor, in time of national
emergency,has the authority to direct the implementationof
the plan submitted.
          In answering your second question,,
                                            we are of the
opinion that under the above quoted provisions of Article 6889-4,
the Covernor has the authority to direct certain State agencies
to assume responsibilityunder this plan, both during peace
and emergency.
         To question No. 3 we can find no applicable
additional State authoritiesgoverning the plan as submitted.
              Under Section 2 of Article 68&J-&which   states:
               "The Governor shall provide forthe organieation
          and coordinationof a program of civil defense and
          disaster relief adequate to protectlife and property
          in this State in case of natural disaster, enemy
          action, or the threat thereof.


the Governor has authority to create a State Executive Reserve
under the plan submitted. However, there is no authority
which we can find that will allow payment to the individuals
so selected for such training in the executive reserve, and
the persons so selected, would have to serve without compensa-
tion.
                           SUMMARY
                1. In time of national emergency, the Governor
          has the authority to direct implementationof the
          Emergency Resources Management Plan, under Article
          6889-4, Vernon's ciiil Statutes.
               2. Under Article 6889-4,  the Covernor has
          the authority to direct certain State agencies to
          assume responsibilitiesunder provisions of this
          plan, both in peace and during emergencies.
               3. We can find no additional State authorities
          governing the plan as submitted, except those set
          out in Annex A.
                                -2166-
~01. Laurence T. Ayres, page 6 (C-455)


          4. The Governor has the authority to create
     a State .ZxecutiveReserve, under Article 6889-4,
     and the plan as submitted,provided such reserves
     serve without compensation.
                               Yours very truly,




                                    Assistant
JIiB:sj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
John Reeves
J. C. Davis
H. Grady Chandler
APPROVED FOR TBE ATTORNEY GEXFXAL
BY: T. B. Wright




                             -2167-